Title: From Thomas Jefferson to the Editor of the Journal de Paris, 29 August 1787
From: Jefferson, Thomas
To: Editor of the Journal de Paris



Sir
Paris Aug. 29. 1787.

I am a citizen of the United states of America, and have passed in those states almost the whole of my life. When young, I was  passionately fond of reading books of history, and travels. Since the commencement of the late revolution which separated us from Great Britain, our country too has been thought worthy to employ the pens of historians and travellers. I cannot paint to you, Sir, the agonies which these have cost me, in obliging me to renounce these favorite branches of reading and in discovering to me at length that my whole life has been employed in nourishing my mind with fables and falshoods. For thus I reason. If the histories of d’Auberteuil and of Longchamps, and the travels of the Abbé Robin can be published in the face of the world, and can be read and believed by those who are cotemporary with the events they pretend to relate, how may we expect that future ages shall be better informed? Will those rise from their graves to bear witness to the truth, who would not, while living, lift their voices against falshood? If cotemporary histories are thus false, what will future compilations be. And what are all those of preceding times? In your Journal of this day, you announce and criticize a book under the title of ‘les ligues Acheenne, Suisse, and Hollandoise, et revolution des etats unis de l’Amerique par M. de Mayer.’ I was no part of the Achaeen Swiss or Dutch confederacies and have therefore nothing to say against the facts related of them. And you cite only one fact from his account of the American revolution. It is in these words, ‘Monsieur Mayer assure qu’une seule voix, un seul homme, prononça l’independance des Etats unis. “Ce fut, dit il, John Dickinson, un des Deputés de la Pensilvanie au Congrés. Le veille, il avoit voté pour la soumission. L’egalité des suffrages avoit suspendu la resolution; s’il eut persisté, le Congrés ne deliberoit point. Il fut foible: il cede aux instances de ceux qui avoient plus d’energie, plus d’eloquence, et plus de lumieres; il donna sa voix: l’Amerique lui doit une reconnoissance eternelle; c’est Dickinson qui l’a affranchie.” ‘The modesty and candour of Mr. Dickinson himself, Sir, would disavow every word of this paragraph, except these ‘il avoit voté pour la soumission.’ These are true, every other tittle false. I was on the spot, and can relate to you this transaction with precision. On the 7th. of June 1776. the delegates from Virginia moved, in obedience to instructions from their constituents, that Congress should declare the 13. united colonies to be independant of Great Britain, that a Confederation should be formed to bind them together, and measures be taken for procuring the assistance of foreign powers. The house ordered a punctual attendance of all their members the next day at ten o’clock, and then resolved  themselves into a Committee of the whole and entered on the discussion. It appeared in the course of the debates that 7. states, viz. N. Hampshire, Massachusets, Rhodeisland, Connecticut, Virginia, North Carolina and Georgia were decided for a separation, but that 6. others still hesitated, to wit, New York, New Jersey, Pennsylvania, Delaware, Maryland and South Carolina. Congress, desirous of unanimity, and seeing that the public mind was advancing rapidly to it, referred the further discussion to the 1st. of July, appointing in the mean time a Committee to prepare a declaration of independance, a second to form Articles for the confederation of the states, and a third to propose measures for obtaining foreign aid. On the 28th. of June the Declaration of Independance was reported to the house, and was laid on the table for the consideration of the members. On the 1st. day of July they resolved themselves into a committee of the whole, and resumed the consideration of the motion of June 7. It was debated through the day, and at length was decided in the affirmative by the votes of 9. states, viz. New Hampshire, Massachusets, Rhode island, Connecticut, N. Jersey, Maryland, Virginia, North Carolina and Georgia. Pennsylvania and South Carolina voted against it. Delaware, having but two members present, was divided. The delegates from New York declared they were for it, and their constituents also: but that the instructions against it, which had been given them a twelvemonth before, were still unrepealed; that their convention was to meet in a few days, and they asked leave to suspend their vote till they could obtain a repeal of their instructions. Observe that all this was in committee of the whole Congress, and that according to the mode of their proceedings the Resolution of that Committee to declare themselves independant was to be put to the same persons re-assuming their form as a Congress. It was now evening, the members exhausted by a debate of 9 hours, during which all the powers of the soul had been distended with the magnitude of the object without refreshment, without a pause; and the delegates of S. Carolina desired that the final decision might be put off to the next morning that they might still weigh in their own minds their ultimate vote. It was put off, and in the morning of the 2d. of July they joined the other nine states in voting for it. The members of the Pennsylvania delegation too, who had been absent the day before, came in and decided the vote of their state in favor of Independance, and a 3d member of the state of Delaware, who, hearing of the division of the sentiments of his two  collegues, had travelled post to arrive in time, now came in and decided the vote of that state also for the resolution. Thus twelve states voted for it at the time of it’s passage, and the delegates of New York, the 13th. state received instructions within a few days to add theirs to the general vote: so that, instead of the ‘egalité des suffrages’ spoken of by Mr. Mayer, there was not a dissenting voice. Congress proceeded immediately to consider the Declaration of Independence which had been reported by their committee on the 28th. of June. The several paragraphs of that were debated for three days. viz. the 2d. 3d. and 4th. of July. In the evening of the 4th. they were finally closed, and the instrument approved by an unanimous vote, and signed by every member, except Mr. Dickinson. Look into the Journals of Congress of that day, Sir, and you will see the instrument, and the names of the signers, and that Mr. Dickinson’s name is not among them. Then read again those words of your paper. ‘Il (Mr. Mayer) assure qu’une seule voix, un seul homme, prononça l’independance des etats unis. “Ce fut John Dickinson. L’Amerique lui doit une reconnoissance eternal; c’est Dickinson qui l’a affranchie.” ‘With my regrets, and my Adieus to History, to Travels, to Mayer, and to you, Sir, permit me to mingle assurances of the great respect with which I have the honor to be, Sir, your most obedient & most humble servant,

An American

